Appeal from an order of the Supreme Court (Spain, J.), entered November 30, 1992 in Rensselaer County, which, inter alia, granted defendant’s motion for partial summary judgment.
Plaintiff argues that defendant was a general contractor subject to liability under Labor Law §§ 200, 240 and 241. There are, however, no facts in the record to support a finding that defendant was either an owner, contractor or agent which would subject him to liability under the statutory framework. Therefore, Supreme Court’s award of partial summary judgment to defendant on the causes of action alleging such liability was in all respects proper and should be affirmed.
As a final matter, although Supreme Court’s decision reflects that plaintiff’s cross motion for summary judgment was denied, the order appealed from does not set forth the denial. We nevertheless deem the order to incorporate the court’s decision in this regard.
Mikoll, J. P., Yesawich Jr., Crew III, White and Mahoney, JJ., concur. Ordered that the order is affirmed, with costs.